Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 1 of 6
Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 2 of 6
Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 3 of 6
Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 4 of 6
Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 5 of 6
Case 19-01119-JKS   Doc 15-4    Filed 04/12/19 Entered 04/12/19 16:02:56   Desc
                               Brief Page 6 of 6
